CERTAIN PORTIONS OF THE SCHEDULE TO THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED PORTIONS ARE MARKED AS “[XXX]”
ALONG WITH A FOOTNOTE INDICATING THAT THE INFORMATION HAS BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT. AN UNREDACTED COPY OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT.





Execution Version


AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT




AMENDMENT NO. 2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May
20, 2014 (this “Amendment”) among GENERAL CABLE INDUSTRIES, INC., a Delaware
corporation (the “U.S. Borrower”), GENERAL CABLE COMPANY LTD., a company
organized under the laws of Nova Scotia (the “Canadian Borrower”), SILEC CABLE
SAS, a French société par actions simplifiée (the “French Borrower”),
NORDDEUTSCHE SEEKABELWERKE GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany (the “German
Borrower”), GRUPO GENERAL CABLE SISTEMAS, S.L., a public limited liability
company (formerly Grupo General Cable Sistemas, S.A., in process of conversion)
organized under the laws of Spain (“Sistemas”), ECN CABLE GROUP, S.L., a limited
liability company organized under the laws of Spain (“ECN” and, together with
Sistemas, the “Spanish Borrowers” and each, a “Spanish Borrower”), GENERAL CABLE
CORPORATION, a Delaware corporation (“Holdings”), the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Each capitalized term used herein and not defined herein
shall have the meaning ascribed thereto in the Credit Agreement referred to
below.


WITNESSETH
WHEREAS, the Borrowers, the Lenders, the Administrative Agent and certain other
Persons are parties to that certain Amended and Restated Credit Agreement, dated
as of September 6, 2013 (as amended by that certain Amendment No. 1 to Amended
and Restated Credit Agreement, dated as of October 23, 2013, and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement to provide for certain amendments;
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and without waiving any existing or future rights or remedies
which the Administrative Agent, the European Administrative Agent and the
Lenders may have against the Borrowers or the other Loan Parties, the
Administrative Agent and the Lenders party hereto are willing to agree to so
amend certain provisions of the Credit Agreement on the terms and subject to the
conditions expressly set forth herein.
1.     Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Borrowers, the Lenders
party hereto and the Administrative Agent each agree that the Credit Agreement
shall be and hereby is amended as of the date hereof as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended as follows:
(i)    The definition of “Eligible Accounts” is hereby amended by:



040006.00198/22325350v.1

--------------------------------------------------------------------------------

 

(1)    Amending and restating clause (c) thereof in its entirety as follows:
(c)    (i) which (A) in the case of Account Debtors other than those listed on
Schedule 1.01B, is unpaid more than 120 days (150 days in the case of Accounts
of a Spanish Borrower) after the date of the original invoice therefor or (B) in
the case of Account Debtors listed on Schedule 1.01B, is unpaid more than 30
days after the original due date therefor (in the case of each of clauses (A)
and (B), “Overage”) (when calculating such amount for the same Account Debtor,
the Administrative Agent shall include the net amount of such Overage and add
back any credits, but only to the extent that such credits do not exceed the
total gross receivables from such Account Debtor), or (ii) which has been
written off the books of such Loan Party or otherwise designated as
uncollectible;
(2)    Amending and restating clause (l) thereof in its entirety as follows:
(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office (or its domicile, for the purposes of the Quebec Civil Code)
(A) in the U.S. or Canada, (B) solely with respect to an Account Debtor of a
European Borrower, in any Eligible European Jurisdiction or (C) solely with
respect to an Account Debtor of a Spanish Borrower, in Hong Kong or Singapore
(subject to receipt of Hong Kong Security Agreements or Singapore Security
Agreements, respectively, satisfactory to the European Administrative Agent in
its Permitted Discretion) or (ii) is not organized under applicable law of (A)
the U.S., any state of the U.S., Canada, or any province or territory of Canada,
(B) solely with respect to an Account Debtor of a European Borrower, any
Eligible European Jurisdiction or (C) solely with respect to an Account Debtor
of a Spanish Borrower, Hong Kong or Singapore (subject to receipt of Hong Kong
Security Agreements or Singapore Security Agreements, respectively, satisfactory
to the European Administrative Agent in its Permitted Discretion), unless, in
either case, such Account is backed by a Letter of Credit acceptable to the
applicable Agent which is in the possession of, and is directly drawable by, the
applicable Agent; provided, that the Spanish Borrowing Base shall not include
more than $20,000,000 of Accounts owing by Account Debtors that (A) maintain
their chief executive office in Hong Kong or Singapore or (B) are organized
under the laws of Hong Kong or Singapore;
(ii)    The definition of “Security Agreement” is hereby amended and restated in
its entirety as follows:
“Security Agreement” means, individually and/or collectively as the context may
require, any U.S. Security Agreement, any Canadian Security Agreement, any
European Security Agreement, any Hong Kong Security Agreement and any Singapore
Security Agreement.
(iii)    The following new definitions shall be added to Section 1.01 of the
Credit Agreement in proper alphabetical order:
“Hong Kong Security Agreement” means, individually and collectively as the
context may require, each pledge agreement, security agreement, guarantee or
other agreement that is governed by the laws of Hong Kong and that is entered
into by any Spanish Loan Party in favor of any Agent or any other Secured Party,
securing or guaranteeing any of the Secured Obligations, in each case in form
and substance satisfactory to the

2



--------------------------------------------------------------------------------

 

Administrative Agent and entered into pursuant to the terms of this Agreement or
any other Loan Document (including Section 5.14), as the same may be amended,
restated or otherwise modified from time to time.
“Singapore Security Agreement” means, individually and collectively as the
context may require, each pledge agreement, security agreement, guarantee or
other agreement that is governed by the laws of Singapore and that is entered
into by any Spanish Loan Party in favor of any Agent or any other Secured Party,
securing or guaranteeing any of the Secured Obligations, in each case in form
and substance satisfactory to the Administrative Agent and entered into pursuant
to the terms of this Agreement or any other Loan Document (including Section
5.14), as the same may be amended, restated or otherwise modified from time to
time.
(b)    Schedule 1.01B of the Credit Agreement is hereby amended and restated as
set forth on Exhibit A hereto.
2.     Conditions to Effectiveness. The amendments to the Credit Agreement set
forth in Section 1 shall become effective as of the date hereof upon:
(a)    the Administrative Agent’s receipt of counterparts of this Amendment
executed by each Borrower, each other Loan Party, the Administrative Agent, and
the Supermajority Lenders;
(b)    the Administrative Agent shall have received a certificate signed by a
duly authorized officer of each Borrower to the effect that, before and after
giving effect to this Amendment on the date hereof: (i) the representations and
warranties contained in Article III of the Credit Agreement and each of the
other Loan Documents are true and correct in all material respects on and as of
the date of such certificate as though made on and as of each such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects; and (ii) no Default or Event
of Default has occurred and is continuing or would result after giving effect to
this Amendment;
(c)    the Borrowers shall have delivered all customary agreements, certificates
and other customary documents reasonably requested by the Administrative Agent
in connection with this Amendment and the matters contemplated hereby;
(d)    The Administrative Agent shall have received duly executed copies of such
Hong Kong Security Agreements and Singapore Security Agreements (and all related
documents and filings, including opinions of counsel (including Hong Kong and
Singapore counsel) to the Borrowers, as may be reasonably requested by the
Administrative Agent) as the Administrative Agent shall reasonably request; and
(e)    the Borrowers shall have paid to each Agent such fees or other amounts as
may be then payable pursuant to any Loan Document.
3.     Representations and Warranties of the Borrowers. Each Borrower represents
and warrants to each Lender and the Administrative Agent as of the date hereof:

3



--------------------------------------------------------------------------------

 

(a)    Each Borrower has the legal power and authority to execute and deliver
this Amendment and the officers of each Borrower executing this Amendment have
been duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof.
(b)    This Amendment has been duly executed and delivered by each Loan Party
that is a party hereto.
(c)    This Amendment and the Credit Agreement as modified hereby (the “Amended
Agreement”) each constitutes the legal, valid and binding obligations of each
Borrower and each other Loan Party, enforceable against it in accordance with
their terms (except as enforceability may be limited by bankruptcy, insolvency,
reorganization, examinership, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
(d)    The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under the Amended Agreement
and under the other Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Amended Agreement and the
other Loan Documents: (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (ii) will not violate any material Requirement of Law applicable to
any Loan Party or any of its Subsidiaries, (iii) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
any Loan Party or any of its Subsidiaries or the assets of any Loan Party or any
of its Subsidiaries, or give rise to a right thereunder to require any payment
to be made by any Loan Party or any of its Subsidiaries, (iv) will not
contravene the terms of any certificates of incorporation, by-laws or other
organizational or governing documents of any Loan Party, and (v) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
of its Subsidiaries, except Liens created pursuant to the Loan Documents and
Permitted Liens.
(e)    Each Borrower and each other Loan Party hereby reaffirms all covenants,
representations and warranties made by it in the Credit Agreement and the other
Loan Documents and agrees and confirms that all such representations and
warranties are true and correct in all material respects as of the date of this
Amendment (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and that
any representation or warranty which is subject to any materiality qualifier is
true and correct in all respects.
(f)    Each Borrower has caused to be conducted a thorough review of the terms
of this Amendment, the Credit Agreement and the other Loan Documents and each
Borrower’s and its Subsidiaries’ operations since the Effective Date and, as of
the date hereof and after giving effect to the terms hereof, no Default or Event
of Default has occurred and is continuing.
4.     Reference to and Effect on the Credit Agreement.
(a) On and after the effective date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as modified by
Section 1 above.
(b) Except as specifically waived or modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

4



--------------------------------------------------------------------------------

 

(c)    The execution, delivery and effectiveness of this Amendment shall not,
unless and except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Administrative Agent, the European Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith. .
5.     Costs and Expenses. Each Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein and in the Credit
Agreement as amended hereby, and in connection with the preparation,
arrangement, execution and enforcement of this Amendment and all other
instruments, agreements and other documents executed in connection herewith.
6.     Governing Law. ANY DISPUTE BETWEEN ANY LOAN PARTY AND ANY OTHER PARTY
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
7.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.     Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. A facsimile signature page hereto sent to the Administrative Agent
or the Administrative Agent’s counsel shall be effective as a counterpart
signature provided each party executing such a facsimile counterpart agrees, if
requested, to deliver originals thereof to the Administrative Agent.
9.     No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment, the Credit Agreement and the
other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Credit Agreement and the other Loan
Documents shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment, the Credit
Agreement or any of the other Loan Documents.
10.    Amendment Constitutes Loan Document. This Amendment shall constitute a
“Loan Document” for purposes of the Credit Agreement and the other Loan
Documents.
11.    Reaffirmation of Liens and Guaranties.
(a)    Acknowledgment. Each Loan Guarantor hereby (i) acknowledges receipt of a
copy this Amendment and (ii) consents to the amendment of the Credit Agreement
effected hereby. Each Loan Guarantor acknowledges and agrees that any of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment.

5



--------------------------------------------------------------------------------

 

(b)    Reaffirmation of Liens. Each of the Loan Parties hereby ratifies,
confirms and reaffirms the grant by it of the Liens and security interests in
Collateral in which it has rights pursuant to the terms of, and its obligations
and agreements under, the Collateral Documents, confirms that this Amendment
does not constitute a novation, payment and reborrowing or termination of the
Secured Obligations under the Credit Agreement and the other Loan Documents as
in effect prior to the date hereof and confirms that all such Collateral will
continue to secure the payment and performance of all Secured Obligations
purported to be secured thereby (including any amount payable under the Credit
Agreement as amended by this Amendment).
(c)    Reaffirmation of Guaranties. Without limiting or qualifying the
foregoing, each of the Loan Guarantors hereby ratifies, confirms and reaffirms
its obligations and agreements under Article X of the Credit Agreement and each
other Loan Guaranty.
[The remainder of this page is intentionally blank]

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
GENERAL CABLE INDUSTRIES, INC., as the U.S. Borrower
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President
 
 
 
GENERAL CABLE COMPANY LTD./COMPAGNIE GENERAL CABLE LTEE, as the Canadian
Borrower
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President




















[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

OTHER LOAN PARTIES:
 
GENERAL CABLE CORPORATION, as a U.S. Guarantor
 
GK TECHNOLOGIES, INCORPORATED, as a U.S. Guarantor
 
GENERAL CABLE INDUSTRIES LLC, as a U.S. Guarantor
 
GENERAL CABLE TECHNOLOGIES CORPORATION, as a U.S. Guarantor
 
DIVERSIFIED CONTRACTORS, INC., as a U.S. Guarantor
 
 
 
GC GLOBAL HOLDINGS, INC., as a U.S. Guarantor
 
 
 
GENERAL CABLE OVERSEAS HOLDINGS, LLC, as a U.S. Guarantor
 
 
 
GENCA CORPORATION, as a U.S. Guarantor
 
 
 
MLTC COMPANY, as a U.S. Guarantor
 
 
 
MARATHON STEEL COMPANY, as a U.S. Guarantor
 
 
 
PRESTOLITE WIRE LLC, as a U.S. Guarantor
 
 
 
GENERAL CABLE CANADA HOLDINGS LLC, as a U.S. Guarantor
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President


[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

PHELPS DODGE INTERNATIONAL CORPORATION, as a U.S. Guarantor
 
PHELPS DODGE ENFIELD CORPORATION, as a U.S. Guarantor
 
PD WIRE & CABLE SALES CORPORATION, as a U.S. Guarantor
 
PHELPS DODGE NATIONAL CABLES CORPORATION, as a U.S. Guarantor
 
PHELPS DODGE AFRICA CABLE CORPORATION, as a U.S. Guarantor
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President
 
 
 
By
/s/ Robert J. Siverd
 
Name:
Robert J. Siverd
 
Title:
Executive Vice President


















[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

GRUPO GENERAL CABLE SISTEMAS, S.L., as the Spanish Borrower
 
By
/s/ Lluis Homs
 
Name:
Lluis Homs
 
Title:
Treasurer EMED
 
By
/s/ Bradley Fry
 
Name:
Bradley Fry
 
Title:
CFO EMED
 
ECN CABLE GROUP, S.L., as the Spanish Borrower
 
 
 
By
/s/ Lluis Homs
 
Name:
Lluis Homs
 
Title:
Treasurer EMED
 
 
 
By
/s/ Bradley Fry
 
Name:
Bradley Fry
 
Title:
CFO EMED


[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

GC LATIN AMERICA HOLDING, S.L., as a Spanish Guarantor
 
By
/s/ Lluis Homs
 
Name:
Lluis Homs
 
Title:
Treasurer EMED
 
By
/s/ Bradley Fry
 
Name:
Bradley Fry
 
Title:
CFO EMED
 
GENERAL CABLE HOLDINGS SPAIN, S.L., as a Spanish Guarantor
 
 
 
By
/s/ Lluis Homs
 
Name:
Lluis Homs
 
Title:
Treasurer EMED
 
 
 
By
/s/ Bradley Fry
 
Name:
Bradley Fry
 
Title:
CFO EMED


[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

SILEC CABLE SAS, as the French Borrower
 
By
/s/ Marie-Thérèse Blanot
 
Name:
Marie-Thérèse Blanot
 
Title:
Directeur Général
 
NORDDEUTSCHE SEEKABELWERKE GMBH, as the German Borrower
 
 
 
By
/s/ Günther Schöffner
 
Name:
Günther Schöffner
 
Title:
Chairman NSW


[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

GENERAL CABLE AUTOMOTIVE EUROPE SAS, as a French Guarantor
 
By
/s/ Steve Chapman
 
Name:
Steve Chapman
 
Title:
President


[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
Issuing Bank and Swingline Lender
 
 
 
By
/s/ Katherine Cliffel
 
Name:
 Katherine Cliffel
 
Title:
Authorized Signer
 
 
 
JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, individually and as
Tranche C Swingline Lender
 
 
By
/s/ Auggie Marchetti
 
Name:
Auggie Marchetti
 
Title:
Authorized Officer
 
 
 
J.P. MORGAN EUROPE LIMITED, as
European Administrative Agent and
European Issuing Bank
 
 
 
By
/s/ Tim Jacob
 
Name:
Tim Jacob
 
Title:
Senior Vice President




[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

Bank of America, N.A.
 
 
 
By
/s/ William DiCicco
 
Name:
William DiCicco
 
Title:
Vice President
 
 
 
Bank of America, N.A., acting through its Canada Branch
 
 
By
/s/ Medina Sales de Andrade
 
Name:
Medina Sales de Andrade
 
Title:
Vice President
 
 
 
Banc of America Securities Limited
 
 
 
By
/s/ Lee Masters
 
Name:
Lee Masters
 
Title:
Senior Vice President
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
 
By
/s/ Blake Wright
 
Name:
Blake Wright
 
Title:
Managing Director
 
 
 
By
/s/ James Austin
 
Name:
James Austin
 
Title:
Vice President
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
 
By
/s/ Kevin S. Fong
 
Name:
Kevin S. Fong
 
Title:
Authorized Signatory






[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, CORPORATION CANADA
 
 
 
By
/s/ David G. Phillips
 
Name:
David G. Phillips
 
Title:
Senior Vice President
 
 
Credit Officer, Canada
 
 
Wells Fargo Capital Finance
 
 
Corporation Canada
 
 
 
WELLS FARGO BANK INTERNATIONAL
 
 
By
/s/ Andrew Kyle
 
Name:
Andrew Kyle
 
Title:
Chief Financial Officer
 
 
Wells Fargo Bank International
 
 
 
By
/s/ John Harvey
 
Name:
John Harvey
 
Title:
Chief Executive Officer
 
 
Wells Fargo Bank International
 
 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
By
/s/ Rufus S. Dowe, III
 
Name:
Rufus S. Dowe, III
 
Title:
Vice President
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
By
/s/ Peter Cucchiara
 
Name:
Peter Cucchiara
 
Title:
Vice President
 
 
 
By
/s/ Kirk L. Tashjian
 
Name:
Kirk L. Tashjian
 
Title:
Vice President




[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG LONDON BRANCH
 
 
By
/s/ Mary Kay Coyle
 
Name:
Mary Kay Coyle
 
Title:
Managing Director
 
 
 
By
/s/ Marcus M. Tarkington
 
Name:
Marcus M. Tarkington
 
Title:
Director
 
 
 
PNC Bank, National Association
 
 
 
By
/s/ C. Joseph Richardson
 
Name:
C. Joseph Richardson
 
Title:
Senior Vice President
 
 
 
PNC BANK CANADA BRANCH
 
 
 
By
/s/ Caroline Stade
 
Name:
Caroline Stade
 
Title:
Senior Vice President
 
 
 
RBS CITIZENS BUSINESS CAPITAL, a division of RBS Citizens, N.A.
 
 
By
/s/ David Slattery
 
Name:
David Slattery
 
Title:
Vice President
 
 
 
STANDARD CHARTERED BANK
 
 
 
By
/s/ David J. Foster
 
Name:
David J. Foster
 
Title:
Director
 
 
 
By
/s/ Hsing H. Huang
 
Name:
Hsing H. Huang
 
Title:
Associate Director
 
 
Standard Chartered Bank NY


[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

HSBC Bank USA, NA
 
 
 
By
/s/ Joseph D. Donovan
 
Name:
Joseph D. Donovan
 
Title:
Vice President
 
 
 
Branch Banking and Trust Company
 
 
 
By
/s/ Ryan T. Hamilton
 
Name:
Ryan T. Hamilton
 
Title:
Assistant Vice President
 
 
 
The Huntington National Bank
 
 
By
/s/ John D. Whetstone
 
Name:
John D. Whetstone
 
Title:
Vice President
 
 
 
COMPASS BANK
 
 
 
By
/s/ Michael Sheff
 
Name:
Michael Sheff
 
Title:
Sr. Vice President
 
 
 
Bank of Montreal
 
 
By
/s/ Peter Chauvin
 
Name:
Peter Chauvin
 
Title:
Vice President
 
 
 
Bank of Montreal Chicago Branch
 
 
 
By
/s/ Kara Goodwin
 
Name:
Kara Goodwin
 
Title:
Director


[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

SunTrust Bank
 
 
 
By
/s/ Sandra M. Salazar
 
Name:
Sandra M. Salazar
 
Title:
Vice President
 
 
 
RB International Finance (USA) LLC
 
 
 
By
/s/ John A. Valiska
 
Name:
John A. Valiska
 
Title:
First Vice President
 
 
 
By
/s/ Steven VanSteenbergen
 
Name:
Steven VanSteenbergen
 
Title:
Vice President
 
 
 
RAIFFEISEN BANK INTERNATIONAL AG
 
 
 
By
/s/ Martina Soudek
 
Name:
Martina Soudek
 
Title:
Director
 
 
 
By
/s/ A. Wallner
 
Name:
A. Wallner
 
Title:
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
By
/s/ Matthew Kasper
 
Name:
Matthew Kasper
 
Title:
Vice - President
 
 
 
Goldman Sachs Bank USA
 
 
 
By
/s/ Michelle Latzoni
 
Name:
Michelle Latzoni
 
Title:
Authorized Signatory


[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

Goldman Sachs Lending Partners LLC
 
 
 
By
/s/ Michelle Latzoni
 
Name:
Michelle Latzoni
 
Title:
Authorized Signatory
 
 
 
Goldman Sachs International Bank
 
 
By
/s/ Konstantinos Varotsis
 
Name:
Konstantinos Varotsis
 
Title:
Authorised Signatory
 
 
 
BARCLAYS BANK PLC
 
 
 
By
/s/ Marguerite Sutton
 
Name:
Marguerite Sutton
 
Title:
Vice President
 
 
 
Siemens Financial Services, Inc.
 
 
 
By
/s/ Jeffrey B. Iervese
 
Name:
Jeffrey B. Iervese
 
Title:
Vice President
 
 
 
By
/s/ John Finore
 
Name:
John Finore
 
Title:
Vice President
 
 
 
FirstMerit Bank N.A.
 
 
 
By
/s/ John Zimbo
 
Name:
John Zimbo
 
Title:
Vice President


[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

Morgan Stanley Bank, N.A.
 
 
 
By
/s/ Christopher Winthrop
 
Name:
Christopher Winthrop
 
Title:
Authorized Signatory










[signature page to Amendment No. 2]



--------------------------------------------------------------------------------

 

EXHIBIT A


SCHEDULE 1.01B


XXX1 


Account Debtor
Payment Term (days)
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1



Notwithstanding anything in this Schedule 1.01B or clause (c)(i) of the
definition of “Eligible Accounts” to the contrary, the Aggregate Borrowing Base
shall not include more than $15,000,000 of Accounts for which XXX1 is the
Account Debtor that are unpaid more than XXX1 days after the date of the
original invoice therefor)


















































___________________________


1 Omitted and filed separately with the Securities and Exchange Commission under
a request for confidential treatment.


